                                                                     Case 2:18-cv-03061-MCE-AC Document 81 Filed 10/18/19 Page 1 of 11

                                                           1    James Kachmar, State Bar No. 216781
                                                                weintraub tobin chediak coleman grodin
                                                           2    law corporation
                                                                400 Capitol Mall, 11th Floor
                                                           3    Sacramento, California 95814
                                                                Telephone: 916/558.6000
                                                           4    Facsimile:   916/446.1611
                                                           5    Attorneys for Defendant/Counterclaimant
                                                                DOYLE RIVERS
                                                           6

                                                           7

                                                           8                                    UNITED STATES DISTRICT COURT

                                                           9                                   EASTERN DISTRICT OF CALIFORNIA

                                                           10                                        SACRAMENTO DIVISION
weintraub tobin chediak coleman grodin




                                                           11   INTEL CORPORATION,                                  )   Case No. 2:18-cv-03061-MCE-AC
                                                                                                                    )
                                                           12            Plaintiff,                                 )   FIRST AMENDED COUNTERCLAIM
                                                                                                                    )
                                                           13   v.                                                  )
                                                                                                                    )   AND DEMAND FOR JURY TRIAL
                                                           14   DOYLE RIVERS, an individual, and DOES 1             )
                                                                through 10, inclusive,                              )
                                                           15                                                       )
                                                                         Defendants.                                )   Action Filed: November 27, 2018
                                         law corporation




                                                           16                                                       )   Trial Date: N/A
                                                                                                                    )
                                                           17   DOYLE RIVERS, an individual,                        )
                                                                                                                    )
                                                           18             Counterclaimant,                          )
                                                                                                                    )
                                                           19   v.                                                  )
                                                                                                                    )
                                                           20   INTEL CORPORATION,                                  )
                                                                                                                    )
                                                           21             Counterdefendant.                         )
                                                                                                                    )
                                                           22

                                                           23                                   FIRST AMENDED COUNTERCLAIM
                                                           24            Pursuant to Rules 13 and 15(a) of the Federal Rules of Civil Procedure, Doyle Rivers
                                                           25   (“Rivers”) alleges his First Amended Counterclaim against Intel Corporation (“Intel”) as follows:
                                                           26                                      JURISDICTION AND VENUE
                                                           27            1.       This Court has supplemental jurisdiction under 28 U.S.C. §1367. This claim is
                                                           28   also a compulsory counterclaim under FRCP 13.

                                                                                                                                       Rivers’ First Amended Counterclaim
                                                                {2747117.DOC;}                                  1
                                                                  Case 2:18-cv-03061-MCE-AC Document 81 Filed 10/18/19 Page 2 of 11

                                                           1                2.      Venue is proper within this judicial district under 28 U.S.C. §1391(a) because a

                                                           2    substantial part of the events or omissions giving rise to Rivers’ claims occurred in this judicial

                                                           3    district.

                                                           4                                                    THE PARTIES

                                                           5                3.      Counterclaimant Doyle Rivers is an individual residing in El Dorado Hills,

                                                           6    California.

                                                           7                4.      Counterdefendant Intel Corporation is a corporation authorized to operate in

                                                           8    California and operates business facilities in this judicial district.

                                                           9                             ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF

                                                           10                    Intel Recruits Rivers from Micron; Intel Requires Rivers to Sign an Unlawful
weintraub tobin chediak coleman grodin




                                                           11                                Non-Compete as a Condition of His Employment

                                                           12               5.      From 2001 to 2010, Rivers was employed with Micron Corporation (“Micron”)

                                                           13   and worked out of its facilities in Folsom, California. Rivers’ work included the joint

                                                           14   development of NAND flash technology, which was a joint venture between Micron and Intel.

                                                           15   While working at Micron as part of the joint development team between Micron/Intel, Rivers
                                         law corporation




                                                           16   was recruited by Intel to terminate his employment with Micron and join Intel, where his work

                                                           17   eventually included the development of 3D XPoint technology as part of another joint venture

                                                           18   between Intel and Micron.

                                                           19               6.      On or about September 18, 2010, Intel provided Rivers with a document titled:

                                                           20   “Employment Agreement.” Rivers was advised that he had to sign the Employment Agreement

                                                           21   as a term and condition of his becoming employed by Intel. The Employment Agreement

                                                           22   further expressly states that Rivers’ agreement was required “[i]n exchange for being employed

                                                           23   by Intel Corporation or any of its subsidiaries, affiliates or successors.” Rivers signed the

                                                           24   Employment Agreement on or about September 18, 2010. A. Douglas Melamed signed the

                                                           25   Employment Agreement on Intel’s behalf. A true and correct copy the signed Employment

                                                           26   Agreement is attached hereto as Exhibit A.

                                                           27               7.      Section 6 of the Employment Agreement that was prepared by Intel and

                                                           28   presented to Rivers as a condition of his beginning employment with Intel provides:

                                                                                                                                           Rivers’ First Amended Counterclaim
                                                                {2747117.DOC;}                                       2
                                                                  Case 2:18-cv-03061-MCE-AC Document 81 Filed 10/18/19 Page 3 of 11
                                                                       “Non-solicitation. I agree that for 12 (twelve) months after my employment
                                                           1
                                                                       ends, I will not solicit, directly or indirectly, any employee to leave his/her
                                                           2           employment with Intel. This includes identifying Intel employees or providing
                                                                       employee compensation or skill information to any third party. I agree that any
                                                           3           violation of this provision will result in immediate and irreparable injuries and
                                                                       harm to Intel, and that Intel shall have the option of pursuing all available
                                                           4
                                                                       legal or equitable remedies, including injunctive relief and specific
                                                           5           performance.”

                                                           6    Section 6 of the Employment Agreement is hereinafter referred to as the “Non-

                                                           7    Solicitation Provision.”

                                                           8           8.        Intel used the form of Employment Agreement attached as Exhibit A beginning in

                                                           9    April 2010 and on information and belief, required an unknown number of other California

                                                           10   employees to sign the same or similar agreements containing language identical or similar to
weintraub tobin chediak coleman grodin




                                                           11   the language in the Non-Solicitation Provision that is set forth above in Paragraph 7. On

                                                           12   information and belief, Intel continues to use the same or similar employment agreements with

                                                           13   California employees as a condition of their employment that contain identical Non-

                                                           14   Solicitation Provisions or similar unlawful language. The Non-Solicitation Provision is not

                                                           15   necessary to protect Intel’s claimed trade secrets, and upon information and belief, is an
                                         law corporation




                                                           16   attempt to prevent Rivers (and other California employees) from competing with Intel after the

                                                           17   termination of employment. In fact, the employment agreement has a separate provision that

                                                           18   purportedly concerns “Confidential Information” separate from the Non-Solicitation Provision.

                                                           19   The Non-Solicitation Provision interferes and restricts the mobility and ability of Intel’s

                                                           20   California employees, including Rivers, to earn a living in their chosen profession and its mere

                                                           21   inclusion constitutes an unfair business practice under California law.

                                                           22          9.        At the time Intel required Rivers (and other California employees) to sign the

                                                           23   Employment Agreement as a condition of beginning and/or continuing employment with Intel,

                                                           24   as well as the time that Rivers employment with Intel terminated, section 16600 of the

                                                           25   California Business and Professions Code provided and still provides: “Except as provided in

                                                           26   this chapter, every contract by which anyone is restrained from engaging in a lawful

                                                           27   profession, trade, or business of any kind is to that extent void.”

                                                           28

                                                                                                                                      Rivers’ First Amended Counterclaim
                                                                {2747117.DOC;}                                  3
                                                                  Case 2:18-cv-03061-MCE-AC Document 81 Filed 10/18/19 Page 4 of 11

                                                           1            10.      At the time Intel required Rivers (and other California employees) to sign the

                                                           2    Employment Agreement as a condition of beginning and/or continuing employment with Intel,

                                                           3    as well as the time that Rivers employment with Intel terminated, section 17200 of the

                                                           4    California Business and Professions Code provided and still provides: “As used in this chapter,

                                                           5    unfair competition shall mean and include any unlawful, unfair or fraudulent business act or

                                                           6    practice and unfair, deceptive, untrue or misleading advertising and any act prohibited by

                                                           7    Chapter 1 (commencing with Section 17500) of Part 3 of Division 7 of the Business and

                                                           8    Professions Code.”

                                                           9            11.      At the time Intel required Rivers (and other California employees) to sign the

                                                           10   Employment Agreement as a condition of beginning and/or continuing employment with Intel,
weintraub tobin chediak coleman grodin




                                                           11   as well as the time that Rivers employment with Intel terminated, section 17203 of the

                                                           12   California Business and Professions Code provided and still provides: “Any person who

                                                           13   engages, has engaged, or proposes to engage in unfair competition may be enjoined in any

                                                           14   court of competent jurisdiction. The court may make such orders or judgments, including the

                                                           15   appointment of a receiver, as may be necessary to prevent the use or employment by any
                                         law corporation




                                                           16   person of any practice which constitutes unfair competition, as defined in this chapter, or as

                                                           17   may be necessary to restore to any person in interest any money or property, real or personal,

                                                           18   which may have been acquired by means of such unfair competition.”

                                                           19           12.      In 2008, prior to Intel requiring Rivers (and other California employees) to sign

                                                           20   the Employment Agreement as a condition for beginning and/or continuing employment with

                                                           21   Intel, the California Supreme Court in Edwards v. Arthur Anderson (2008) 44 Cal.4th 937,

                                                           22   ruled that under Business and Professions Code section 16600, any employment contract that

                                                           23   sought to restrain an employee from engaging in his or her trade was unlawful, void and

                                                           24   unenforceable unless it fell within one of the statutory exceptions to Business and Professions

                                                           25   Code section 16600.

                                                           26           13.      None of the statutory exceptions to California Business and Professions Code

                                                           27   16600 apply to the Employment Agreement and/or the Non-Solicitation Provision at issue

                                                           28   here.

                                                                                                                                      Rivers’ First Amended Counterclaim
                                                                {2747117.DOC;}                                   4
                                                                  Case 2:18-cv-03061-MCE-AC Document 81 Filed 10/18/19 Page 5 of 11

                                                           1           14.       Intel’s requirement that Rivers (and other California employees) sign the

                                                           2    Employment Agreement containing the Non-Solicitation Provision as a condition of

                                                           3    employment with Intel was unlawful and this agreement and/or provision is void and unlawful.

                                                           4    Furthermore, Intel is guilty of violating the Unfair Business Practices Act set forth in California

                                                           5    Business and Professions Code section 17200 by requiring Rivers to sign the Employment

                                                           6    Agreement with the Non-Solicitation Provision.

                                                           7           15.       Following the termination of Rivers’ employment with Intel, Intel filed a

                                                           8    Complaint against Rivers in this matter, Docket # 1, filed November 27, 2018.

                                                           9           16.       In Paragraph 20 of the Complaint, Intel alleged that:

                                                           10
                                                                       “In the Employment Agreement, Rivers promised that, for twelve months after
weintraub tobin chediak coleman grodin




                                                           11          leaving Intel, he would not directly or indirectly solicit Intel employees to leave
                                                                       their employment with Intel:
                                                           12
                                                                                 I agree that for 12 (twelve) months after my employment ends, I
                                                           13                    will not solicit, directly or indirectly, any employee to leave
                                                                                 his/her employment with Intel. This includes identifying Intel
                                                           14                    employees or providing employee compensation or skill
                                                           15                    information to any third party. I agree that any violation of this
                                                                                 provision will result in immediate and irreparable injuries and
                                         law corporation




                                                           16                    harm to Intel, and that Intel shall have the option of pursuing all
                                                                                 available legal or equitable remedies, including injunctive relief
                                                           17                    and specific performance.”
                                                           18
                                                                       17.       Intel also alleged in Paragraph 54 of the Complaint that:
                                                           19
                                                                       “Intel is informed and believes and therefore alleges that Rivers directly
                                                           20          solicited Intel employees with whom he worked on 3D XPoint to join
                                                                       him at Micron in violation of his promise not to solicit Intel employees
                                                           21
                                                                       for a period of 12 months, as provided in his Employment Agreement.”
                                                           22
                                                                       18.       The Second Cause of Action in Intel’s Complaint was subtitled: “Breach of
                                                           23
                                                                Contract – Non-Solicitation Agreement.”
                                                           24
                                                                       19.       Intel incorporated by reference the allegations in Paragraphs 20 and 54 set
                                                           25
                                                                forth above into the Second Cause of Action in the Complaint.
                                                           26
                                                                       20.       Intel alleged in Paragraph 75 of the Complaint: “In the Employment Agreement,
                                                           27
                                                                Rivers agreed that for a period of 12 months after the end of his employment with Intel, he
                                                           28

                                                                                                                                         Rivers’ First Amended Counterclaim
                                                                {2747117.DOC;}                                    5
                                                                  Case 2:18-cv-03061-MCE-AC Document 81 Filed 10/18/19 Page 6 of 11

                                                           1    would refrain from directly or indirectly soliciting any Intel employee from leaving his or her

                                                           2    employment with Intel (the “Non-Solicitation Clause.”)

                                                           3           21.       Intel alleged in Paragraph 76 of the Complaint that: “Rivers is a computer

                                                           4    hardware engineer, and the Non-Solicitation Clause is therefore not a meaningful restriction

                                                           5    on Rivers’ ability to practice his profession or to obtain employment in his field of expertise.”

                                                           6           22.       Intel alleged in Paragraph 80 of the Complaint that: “Rivers breached the

                                                           7    foregoing provisions of his Employment Agreement with Intel by, within weeks of his departure

                                                           8    from Intel, directly soliciting Intel employees with whom he worked on 3D XPoint development

                                                           9    to leave employment at Intel and instead work for his new employer.”

                                                           10          23.       Intel claimed in Paragraph 90 of the Complaint that: “Rivers breached the
weintraub tobin chediak coleman grodin




                                                           11   foregoing provisions of the Employment Agreement by recruiting Intel employees to work for

                                                           12   his new employer.”

                                                           13          24.       On or about January 4, 2019, Rivers filed a Motion to Dismiss (Dckt. # 18) in

                                                           14   this matter seeking to dismiss, among other things, the Second Cause of Action in the

                                                           15   Complaint that Intel alleged against him.
                                         law corporation




                                                           16          25.       On or about February 7, 2019, Intel filed its Opposition to [Rivers’] Motion to

                                                           17   Dismiss, Dckt. # 26.

                                                           18          26.       In its Opposition, Intel claimed that the Non-Solicitation Provision in the

                                                           19   Employment Agreement it required Rivers to sign as a condition to his beginning employment

                                                           20   with Intel was valid under California law and enforceable as to Rivers. On information and

                                                           21   belief, Intel continues to insist that the Non-Solicitation Provision is valid and enforceable and

                                                           22   continues to require its California employees to agree to identical or similar Non-Solicitation

                                                           23   Provisions, as a condition of employment like it did with Rivers.

                                                           24          27.       On or about June 10, 2019, Intel filed its First Amended Complaint in this

                                                           25   action, Docket # 53.

                                                           26          28.       While the First Amended Complaint does not contain a specific cause of action

                                                           27   for breach of the Non-Solicitation Provision as did the Complaint, Intel did not dismiss its

                                                           28   original Second Cause of Action for Breach of the Non-Solicitation Provision with prejudice. As

                                                                                                                                       Rivers’ First Amended Counterclaim
                                                                {2747117.DOC;}                                  6
                                                                  Case 2:18-cv-03061-MCE-AC Document 81 Filed 10/18/19 Page 7 of 11

                                                           1    a result, Rivers remains at risk of Intel seeking to enforce the unlawful Non-Solicitation

                                                           2    Provision against him in violation of sections 16600 and 17200, et seq., of the California

                                                           3    Business and Professions Code, either by seeking leave to further amend its complaint in this

                                                           4    action, or by dismissing this action without prejudice and re-filing another action against Rivers

                                                           5    alleging the same cause of action as its original Complaint seeking to enforce the unlawful

                                                           6    Non-Solicitation provision.

                                                           7                                         FIRST CAUSE OF ACTION

                                                           8            Violation of California Business and Professions Code sections 17200, et seq.

                                                           9           29.       Rivers realleges and incorporates by reference each and every fact alleged

                                                           10   previously in Paragraphs 1 through 28 of this Counterclaim above.
weintraub tobin chediak coleman grodin




                                                           11          30.       The Business and Professions Code provides that any person who engages, has

                                                           12   engaged, or proposes to engage in unfair business practices may be enjoined in any court of

                                                           13   competent jurisdiction and/or ordered to pay restitution as a result of any unfair business

                                                           14   practices.

                                                           15          31.       Intel has engaged in unfair business practices as a result of engaging in the
                                         law corporation




                                                           16   wrongdoing alleged above. The above described acts and conduct of Intel constitutes an

                                                           17   unlawful, unfair and fraudulent acts amounting to unfair business practices in violation of

                                                           18   Business and Professions Code sections 17200, et seq.

                                                           19          32.       Intel’s inclusion of an unlawful Non-Solicitation Provision in its employment

                                                           20   agreements with California employees, such as Rivers, directly undermines California public

                                                           21   policy promoting employee mobility as codified in section 16600 of the Business and

                                                           22   Professions Code.

                                                           23          33.       Rivers suffered injury as a result of Intel’s unlawful conduct in that he lost money

                                                           24   and property. Rivers was required to incur attorneys’ fees and other costs as a direct result of

                                                           25   Intel’s unlawful use of the Non-Solicitation Provision in his employment agreement.

                                                           26          34.       Rivers remains at risk of incurring further lost money or property in that Intel

                                                           27   chose to file an amended complaint, rather than dismissing the original second cause of

                                                           28   action with prejudice. Intel continues to insist that the Non-Solicitation Provision is valid and

                                                                                                                                        Rivers’ First Amended Counterclaim
                                                                {2747117.DOC;}                                    7
                                                                  Case 2:18-cv-03061-MCE-AC Document 81 Filed 10/18/19 Page 8 of 11

                                                           1    enforceable against Rivers as well as other California employees, and Intel retains the right to

                                                           2    seek to enforce it in this action by way of a further amendment to the complaint, or by way of

                                                           3    instituting a new action against Rivers.

                                                           4           35.       As a direct and proximate result of Intel’s unfair business practices and the

                                                           5    threat of such continuing unfair business practices, Rivers is entitled to a temporary restraining

                                                           6    order and/or preliminary and/or permanent injunctive relief as a result of and to prevent Intel

                                                           7    from engaging in further acts of unfair business practices.

                                                           8           WHEREFORE, Rivers prays for judgment as set forth below.

                                                           9                                      SECOND CAUSE OF ACTION

                                                           10                 Declaratory Judgment Under Code of Civil Procedure section 1060
weintraub tobin chediak coleman grodin




                                                           11          36.       Rivers realleges and incorporates by reference each and every fact alleged

                                                           12   previously in paragraph 1 through 35 above.

                                                           13          37.       There is an actual controversy between Rivers and Intel regarding whether the

                                                           14   Employment Agreement and/or its Non-Solicitation Provision are enforceable given that they

                                                           15   violate section 16600 of the California Business and Professions Code.
                                         law corporation




                                                           16          38.       Rivers maintains that the Employment Agreements and/or the Non-Solicitation

                                                           17   Provisions that Intel required him, and required and/or requires other California employees, to

                                                           18   agree to as a condition of employment with Intel, are void and unenforceable under California

                                                           19   law concerning the invalidity of noncompetition agreements as being in violation of

                                                           20   section16600 of the California Business and Professions Code. On the other hand, Intel

                                                           21   maintains the validity and enforceability of such provisions in violation of section 16600

                                                           22   and/or 17200 of the California Business and Professions Code, and on information and

                                                           23   belief, continues to use such employment agreements and/or non-solicitation provisions as a

                                                           24   condition of employment with other California employees.

                                                           25          39.       Rivers remains at risk of incurring further lost money or property in that Intel

                                                           26   chose to file an amended complaint, rather than dismissing the original second cause of

                                                           27   action with prejudice, and Intel continues to insist that the Non-Solicitation Provision is valid

                                                           28   and enforceable against Rivers. Intel retains the right to seek to enforce it in this action by way

                                                                                                                                      Rivers’ First Amended Counterclaim
                                                                {2747117.DOC;}                                  8
                                                                  Case 2:18-cv-03061-MCE-AC Document 81 Filed 10/18/19 Page 9 of 11

                                                           1    of a further amendment to the complaint, or by way of instituting a new action against Rivers.

                                                           2           40.       Rivers seeks a declaration that Intel’s use of the Employment Agreement, and its

                                                           3    inclusion of the Non-Solicitation Provision, as a condition of employment for Rivers and other

                                                           4    California employees violates section 16600 of the California Business and Professions Code

                                                           5    and that the Employment Agreement and/or its Non-Solicitation Provision are therefore void

                                                           6    and unenforceable under California law.

                                                           7           41.       A declaration of this Court is necessary because there is a judiciable controversy

                                                           8    between Rivers and Intel as to their respective rights and obligations under the Employment

                                                           9    Agreement and its Non-Solicitation Provision.

                                                           10          WHEREFORE, Rivers prays for judgment as set forth below.
weintraub tobin chediak coleman grodin




                                                           11                                              JURY DEMAND

                                                           12          Rivers hereby demands a trial by jury for all claims to which he is so entitled

                                                           13                                           PRAYER FOR RELIEF

                                                           14          WHEREFORE, Rivers prays for judgment as follows:

                                                           15          1.        That plaintiff take nothing from Rivers by reason of its FAC;
                                         law corporation




                                                           16          2.        A temporary restraining order and/or preliminary and/or permanent injunction

                                                           17   against Intel from engaging in further acts of unfair business practices;

                                                           18          3.        For a declaration that Intel’s use the Employment Agreement and/or its Non-

                                                           19   Solicitation Provision violate section 16600 of the California Business and Professions Code

                                                           20   and are therefore void and unenforceable;

                                                           21          4.        That Rivers recovers his costs of suit and attorney’s fees incurred herein; and

                                                           22          5.        For such other and further relief as the Court deems just and proper.

                                                           23          Respectfully submitted,

                                                           24   Dated: October 18, 2019                        weintraub tobin chediak coleman grodin
                                                                                                               LAW CORPORATION
                                                           25

                                                           26                                                  By:    /s / - James Kachmar
                                                                                                                      James Kachmar
                                                           27
                                                                                                               Attorneys for Defendant/Counterclaimant
                                                           28                                                  DOYLE RIVERS

                                                                                                                                        Rivers’ First Amended Counterclaim
                                                                {2747117.DOC;}                                    9
Case 2:18-cv-03061-MCE-AC Document 81 Filed 10/18/19 Page 10 of 11
Case 2:18-cv-03061-MCE-AC Document 81 Filed 10/18/19 Page 11 of 11
